                   UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NEW YORK

------------------------------x
                              :
CHESSARAE D. GIPPS            :       Civil No. 1:17CV01171 (HBF)
                              :
v.                            :
                              :
NANCY A. BERRYHILL, ACTING    :
COMMISSIONER, SOCIAL SECURITY :
ADMINISTRATION                :
                              :
------------------------------x

                     RULING ON CROSS MOTIONS

    Plaintiff Chessarae D. Gipps brings this action pursuant to

42 U.S.C. §405(g), seeking review of a final decision of the

Commissioner of Social Security denying her application for

Disability Insurance Benefits (“DIB”) and Supplemental Security

Income (“SSI”) under Titles II    and XVI of the Social Security,

42 U.S.C. §401 et seq. (“the Act”). Plaintiff has moved to

reverse or remand the case for a rehearing. The Commissioner has

moved to affirm.

    For the reasons set forth below, plaintiff’s Motion for

Judgment on the Pleadings [Doc. #19] is GRANTED. Defendant’s

Motion for Judgment on the Pleadings [Doc. #27] is DENIED.

I. ADMINISTRATIVE PROCEEDINGS

    The procedural history of this case is not disputed.

Plaintiff protectively filed an application for DIB and SSI on




                                  1
October 29, 2013, alleging disability as of July 28, 2012.1

[Certified Transcript of the Record, Compiled on March 10, 2018,

Doc. #7 (hereinafter “Tr.”) 19, 102-03; 190-91; 192-97].

Plaintiff alleged disability due to injury to her back and neck,

constant headaches and anxiety [Tr. 216]. Her claims were denied

on February 5, 2014. [Tr. 19, 102-03]. Plaintiff filed a timely

request for a hearing before an Administrative Law Judge (“ALJ”)

on February 25, 2014. [Tr. 118-20].

     On March 24, 2016, Administrative Law Judge (“ALJ”) Bryce

Baird held a hearing, at which plaintiff appeared with counsel

and testified. [Tr. 46-101]. Vocational Expert Michele Erbacher

also testified at the hearing. [Tr. 91-99]. On September 1,

2016, the ALJ found that plaintiff was not disabled, and denied

her claim. [Tr. 16-40]. Plaintiff filed a timely request for

review of the hearing decision on October 24, 2016. [Tr. 14-15;

189]. On October 25, 2017, the Appeals Council denied review,

thereby rendering ALJ Baird’s decision the final decision of the

Commissioner. [Tr. 1-5]. The case is now ripe for review under

42 U.S.C. §405(g).

     Plaintiff, represented by counsel, timely filed this action

for review and moves to reverse and/or remand the Commissioner’s

decision.


1Plaintiff’s date last insured for Title II benefits is June 30,
2013. [Tr. 21].
                                2
II.   STANDARD OF REVIEW

      The review of a social security disability determination

involves two levels of inquiry. First, the Court must decide

whether the Commissioner applied the correct legal principles in

making the determination. Second, the Court must decide whether

the determination is supported by substantial evidence. Balsamo

v. Chater, 142 F.3d 75, 79 (2d Cir. 1998) (citation omitted).

Substantial evidence is evidence that a reasonable mind would

accept as adequate to support a conclusion; it is more than a

“mere scintilla.” Richardson v. Perales, 402 U.S. 389, 401

(1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197,

229 (1938)). The reviewing court’s responsibility is to ensure

that a claim has been fairly evaluated by the ALJ. Grey v.

Heckler, 721 F.2d 41, 46 (2d Cir. 1983) (citation omitted).

      The Court does not reach the second stage of review –

evaluating whether substantial evidence supports the ALJ’s

conclusion – if the Court determines that the ALJ failed to

apply the law correctly. See Norman v. Astrue, 912 F. Supp. 2d

33, 70 (S.D.N.Y. 2012) (“The Court first reviews the

Commissioner’s decision for compliance with the correct legal

standards; only then does it determine whether the

Commissioner’s conclusions were supported by substantial

evidence.”). “Where there is a reasonable basis for doubt

whether the ALJ applied correct legal principles, application of

                                 3
the substantial evidence standard to uphold a finding of no

disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made

according to the correct legal principles.” Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987).

    “[T]he crucial factors in any determination must be set

forth with sufficient specificity to enable [a reviewing court]

to decide whether the determination is supported by substantial

evidence.” Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984)

(alteration added) (citation omitted). The ALJ is free to accept

or reject the testimony of any witness, but a “finding that the

witness is not credible must nevertheless be set forth with

sufficient specificity to permit intelligible plenary review of

the record.” Williams ex rel. Williams v. Bowen, 859 F.2d 255,

260-61 (2d Cir. 1988) (citation omitted). “Moreover, when a

finding is potentially dispositive on the issue of disability,

there must be enough discussion to enable a reviewing court to

determine whether substantial evidence exists to support that

finding.” Johnston v. Colvin, Civil Action No. 3:13-CV-

00073(JCH), 2014 WL 1304715, at *6 (D. Conn. Mar. 31, 2014)

(internal citations omitted).

    It is important to note that in reviewing the ALJ’s

decision, this Court’s role is not to start from scratch. “In

reviewing a final decision of the SSA, this Court is limited to

                                4
determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct

legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (citations and internal quotation marks omitted).

“[W]hether there is substantial evidence supporting the

appellant’s view is not the question here; rather, we must

decide whether substantial evidence supports the ALJ’s

decision.” Bonet ex rel. T.B. v. Colvin, 523 F. App’x 58, 59 (2d

Cir. 2013)(citations omitted).

III. SSA LEGAL STANDARD

    Under the Social Security Act, every individual who is

under a disability is entitled to disability insurance benefits.

    To be considered disabled under the Act and therefore

entitled to benefits, Ms. Gipps must demonstrate that she is

unable to work after a date specified “by reason of any

medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.” 42 U.S.C. §423(d)(1)(A). Such impairment or impairments

must be “of such severity that [s]he is not only unable to do

h[er] previous work but cannot, considering h[er] age,

education, and work experience, engage in any other kind of

substantial gainful work which exists in the national economy.”

42 U.S.C. §423(d)(2)(A); see also 20 C.F.R. §404.1520(c)

                                 5
(requiring that the impairment “significantly limit[ ] ...

physical or mental ability to do basic work activities” to be

considered “severe”).2

     There is a familiar five-step analysis used to determine if

a person is disabled. See 20 C.F.R. §404.1520(a)(4). In the

Second Circuit, the test is described as follows:

     First, the Secretary considers whether the claimant is
     currently engaged in substantial gainful activity. If he
     is not, the Secretary next considers whether the
     claimant has a “severe impairment” which significantly
     limits his physical or mental ability to do basic work
     activities. If the claimant suffers such an impairment,
     the third inquiry is whether, based solely on medical
     evidence, the claimant has an impairment which is listed
     in Appendix 1 of the regulations. If the claimant has
     such an impairment, the Secretary will consider him
     disabled without considering vocational factors such as
     age, education, and work experience; the Secretary
     presumes that a claimant who is afflicted with a “listed”
     impairment is unable to perform substantial gainful
     activity.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per

curiam). If and only if the claimant does not have a listed

impairment, the Commissioner engages in the fourth and fifth

steps:

     Assuming the claimant does not have a listed impairment,
     the fourth inquiry is whether, despite the claimant’s
     severe impairment, he has the residual functional
     capacity to perform his past work. Finally, if the
     claimant is unable to perform his past work, the
     Secretary then determines whether there is other work

2DIB and SSI regulations cited herein are virtually identical.
The parallel SSI regulations are found at 20 C.F.R. §416.901 et
seq., corresponding to the last two digits of the DIB cites
(e.g., 20 C.F.R. §404.1520 corresponds with 20 C.F.R. §416.920).
                                6
      which the claimant could perform. Under the cases
      previously discussed, the claimant bears the burden of
      proof as to the first four steps, while the Secretary
      must prove the final one.

Id.

      “Through the fourth step, the claimant carries the burdens

of production and persuasion, but if the analysis proceeds to

the fifth step, there is a limited shift in the burden of proof

and the Commissioner is obligated to demonstrate that jobs exist

in the national or local economies that the claimant can perform

given his residual functional capacity.” Gonzalez ex rel. Guzman

v. Dep’t of Health and Human Serv., 360 F. App’x 240, 243 (2d

Cir. 2010) (citing 68 Fed. Reg. 51155 (Aug. 26, 2003)); Poupore

v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009) (per curiam)).

“Residual functional capacity” is what a person is still capable

of doing despite limitations resulting from her physical and

mental impairments. See 20 C.F.R. §§404.1545(a), 416.945(a)(1).

      “In assessing disability, factors to be considered are (1)

the objective medical facts; (2) diagnoses or medical opinions

based on such facts; (3) subjective evidence of pain or

disability testified to by the claimant or others; and (4) the

claimant’s educational background, age, and work experience.”

Bastien v. Califano, 572 F.2d 908, 912 (2d Cir. 1978) (citation

omitted). “[E]ligibility for benefits is to be determined in

light of the fact that the Social Security Act is a remedial


                                 7
statute to be broadly construed and liberally applied.” Id.

(citation and internal quotation marks omitted).

IV.   THE ALJ’S DECISION

      Following the above-described five step evaluation process,

ALJ Baird concluded that plaintiff was not disabled under the

Social Security Act. [Tr. 16-45]. At step one, the ALJ found

that plaintiff had not engaged in substantial gainful activity

since July 28, 2012, the alleged onset date. [Tr. 21].

      At step two, the ALJ found that plaintiff had cervicalgia,

lumbago, headaches/migraines, and depression with anxiety, all

of which are severe impairments under the Act and regulations.

[Tr. 22-23].

      At step three, the ALJ found that plaintiff’s impairments,

either alone or in combination, did not meet or medically equal

the severity of one of the listed impairments in 20 C.F.R. Pt.

404, Subpart P, Appendix 1. [Tr. 23]. The ALJ specifically

considered Listing 1.04 (disorders of the spine); 14.09

(inflammatory arthritis); 1.00 (musculoskeletal impairments;

11.00 (neurological disorders); 14.00 (impairments of the immune

system); 12.02 (organic mental disorders); 12.04 (affective

disorders); and 12.06 (anxiety related disorders). [Tr. 23-25].

The ALJ also conducted a psychiatric review technique and found

that plaintiff had a mild restriction in activities of daily

living or social functioning, and a moderate restriction in

                                 8
concentration, persistence or pace. [Tr. 24]. The ALJ found no

episodes of decompensation. [Tr. 24].

     Before moving on to step four, the ALJ found plaintiff had

the RFC

     to perform the full range of light work, as defined
     in 20 C.F.R. §404.1567(b) and 416.967(b) with
     additional limitations. Specifically, the claimant
     can occasionally lift and carry 20 pounds; can
     frequently lift and carry 10 pounds; can sit for up
     to 6 hours total in an 8-hour workday; and can stand
     and/or walk for up to 6 hours total in an 8-hour
     workday. She requires a sit/stand option that allows
     her to stand, walk or stretch for up to 5 minutes
     after sitting for 30 minutes, or sit for up to 5
     minutes after standing or walking for 20, all while
     remaining on task. She can frequently stoop, kneel,
     or crouch; is unable to crawl or climb ladders,
     ropes, scaffolds; can perform simple, routine tasks
     that can be learned after a short demonstration or
     within 30 days; and can perform work [that] would not
     be of a repetitive nature, such as on a production
     line.

[Tr. 25].

     At step four, the ALJ found plaintiff was unable to

perform any past relevant work. [Tr. 37]. At step five,

after considering plaintiff’s age, education, work

experience and RFC, the ALJ found that jobs existed in

significant numbers in the national economy that plaintiff

could perform.3 [Tr. 37-40].


3Plaintiff was born on March 13, 1983, and was 29 years old as
of the alleged onset date of July 28, 2012. [Tr. 190]. She is
currently 36 years old. She is right-handed. [Tr. 230].
Plaintiff completed 11th grade in high school and has not
obtained a GED. [Tr. 37]. She has past relevant work in
                                9
     The ALJ concluded that plaintiff had not been under a

disability from July 28, 2012, the alleged onset date of

disability, through September 1, 2016, the date of the

ALJ’s decision.4 [Tr. 39].

V.   DISCUSSION

     Plaintiff first argues that the “Commissioner erred in

substituting her own ‘medical’ judgment for that of any

physician.” [Doc. #19-1 at 16-20]. She contends that “the ALJ

erred by interpreting the raw medical data and objective

diagnostic and clinical findings to formulate Ms. Gipps’

function-by-function physical RFC without any medical

authority.” [Doc. #19-1 at 17].

     She next argues that the ALJ erred in failing to provide

good reasons to discount the favorable opinion of the treating

pain management specialist Dr. Matteliano and in failing to

develop the record. [Doc. #19-1 at 20-28].

A.   Residual Functional Capacity

     An ALJ has the responsibility to determine a claimant’s RFC

based on all the evidence of record. 20 C.F.R. §§404.1545(a)(1),

416.945(a)(1). The RFC is an assessment of “the most [the



housekeeping and as a certified nurses assistant (“CNA”). [Tr.
37].
4 SSI benefits are not payable for any period prior to the month

after the application is filed. See 42 U.S.C. §1382(c)(7); 20
C.F.R. §§416.335, 416.501. Plaintiff’s date last insured for
Title II benefits is June 30, 2013. [Tr. 21].
                                  10
disability claimant] can still do despite [his or her]

limitations.” 20 C.F.R. §404.1545(a)(1), 416.945(a)(1). Although

“[t]he RFC determination is reserved for the commissioner...an

ALJ’s RFC assessment is a medical determination that must be

based on probative evidence of record.... Accordingly, an ALJ

may not substitute his own judgment for competent medical

opinion.” Walker v. Astrue, No. 08-CV-0828(A)(M), 2010 WL

2629832, at *6 (W.D.N.Y. June 11, 2010)(quoting Lewis v. Comm’r

of Soc. Sec., No. 6:00CV1225(GLS), 2005 WL 1899, at *3 (N.D.N.Y.

Aug. 2, 2005)(internal citations omitted)). Nevertheless,

plaintiff has the burden to demonstrate functional limitations

that would preclude any substantial gainful activity. See 20

C.F.R. §§§404.1545(a)(3), 416.945(a)(3) (“In general, you are

responsible for providing the evidence we will use to make a

finding about your residual functional capacity.”); 42 U.S.C.

§423(d)(5)(A)(“An individual shall not be considered to be under

a disability unless he furnishes such medical and other evidence

of the existence thereof as the Commissioner of Social Security

may require.”).

    Pursuant to 20 C.F.R. §§404.1527(c)(2) and 416.927(c)(2), a

treating source’s opinion will usually be given more weight than

a non-treating source. If it is determined that a treating

source’s opinion on the nature and severity of a plaintiff’s

impairment is “well-supported by medically acceptable clinical

                               11
and laboratory diagnostic techniques and is not inconsistent

with the other substantial evidence in [the] case record,” the

opinion is given controlling weight. 20 C.F.R. §§404.1527(c)(2),

416.927(c)(2). If the opinion, however, is not “well-supported”

by “medically acceptable” clinical and laboratory diagnostic

techniques, then the opinion cannot be entitled to controlling

weight. Id. If the treating source’s opinion is not given

controlling weight, the ALJ considers the following factors in

weighing the opinion: length of treatment relationship,

frequency of examination, nature and extent of the treatment

relationship, relevant evidence used to support the opinion,

consistency of the opinion with the entire record, and the

expertise and specialized knowledge of the source. See 20 C.F.R.

§§404.1527(c)(2)-(6), 416.927(c)(2)-(6); Social Security Ruling

(“SSR”) 96-2P, 1996 WL 374188, at *2 (S.S.A. July 2, 1996).

“While an ALJ may discount a treating physician's opinion if it

does not meet this standard, the ALJ must ‘comprehensively set

forth [his] reasons for the weight assigned to a treating

physician's opinion.’” Pilarski v. Comm'r of Soc. Sec., No. 13-

CV-6385-FPG, 2014 WL 4923994, at *2 (W.D.N.Y. Sept. 30,

2014)(quoting Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir.

2004)).

    Here, the ALJ found that plaintiff had the RFC

    to perform the full range of light work, as defined

                               12
    in 20 C.F.R. §404.1567(b) and 416.967(b) with
    additional limitations. Specifically, the claimant
    can occasionally lift and carry 20 pounds; can
    frequently lift and carry 10 pounds; can sit for up
    to 6 hours total in an 8-hour workday; and can stand
    and/or walk for up to 6 hours total in an 8-hour
    workday. She requires a sit/stand option that allows
    her to stand, walk or stretch for up to 5 minutes
    after sitting for 30 minutes, or sit for up to 5
    minutes after standing or walking for 20, all while
    remaining on task. She can frequently stoop, kneel,
    or crouch; is unable to crawl or climb ladders,
    ropes, scaffolds; can perform simple, routine tasks
    that can be learned after a short demonstration or
    within 30 days; and can perform work [that] would not
    be of a repetitive nature, such as on a production
    line.

[Tr. 25].

      The regulations dictate the physical exertion

requirements of light work:

    Light work involves lifting no more than 20 pounds at
    a time with frequent lifting or carrying of objects
    weighing up to 10 pounds. Even though the weight
    lifted may be very little, a job is in this category
    when it requires a good deal of walking or standing,
    or when it involves sitting most of the time with some
    pushing and pulling of arm or leg controls. To be
    considered capable of performing a full or wide range
    of light work, you must have the ability to do
    substantially all of these activities. If someone can
    do light work, we determine that he or she can also do
    sedentary work, unless there are additional limiting
    factors such as loss of fine dexterity or inability to
    sit for long periods of time.

20 C.F.R. §404.1567.

    The administrative record in this case contains numerous

detailed treatment records, and medical opinions from treating

and other examining sources that relate the medical evidence to


                               13
what plaintiff can and cannot do functionally. Plaintiff

accurately points out that there are numerous disability

assessments, supported by functional limitation, by her treating

providers in the record and there is no dispute that plaintiff

was disabled from returning to her work as a Housekeeper and/or

CNA. [Tr. 37]. It is also undisputed that plaintiff did not work

after the first motor vehicle accident on July 28, 2012, that

the injuries sustained were due to the accident, and that

conservative treatment did not relieve her symptoms. After a

second motor vehicle accident on November 6, 2015, it is also

undisputed that plaintiff received medical attention and this

accident was an aggravating/activating event to a pre-existing

cervical and lumbar condition.

    Notably, the ALJ did not rely on a treating doctor’s

opinion regarding plaintiff’s functional limitations in making

his RFC determination, as conceded by defendant. [Doc. #27-1 at

17-22; 33-34]. Our Circuit Court holds that “[i]n the absence of

supporting expert medical opinion, the ALJ should not engage in

his own evaluations of the medical findings.” Balsamo, 142 F.3d

at 81 (quoting Filocomo v. Chater, 944 F. Supp. 165, 170

(E.D.N.Y. 1996)).

    During the relevant period under review, there is no

opinion of record by a treating physician or other medical

provider that plaintiff was able to work and/or was ready to

                                 14
return to work or was capable of doing light work with the

limitations found by the ALJ.5 Rather, the ALJ’s decision in

large part indicates that he impermissibly assessed plaintiff’s

RFC on the basis of bare medical findings, and substituted his

own judgment for competent medical opinion. See Walker, 2010 WL

2629832, at *6.

     This is not a case where plaintiff suffers relatively

little physical impairment, such that the ALJ may render a

common sense judgment about plaintiff’s functional capacity. The

ALJ acknowledged as much by designating plaintiff’s cervicalgia,

lumbago, headaches/migraines and depression with anxiety

“severe.” [Tr. 22].

     Moreover, throughout the treating relationship with Dr.

Matteliano, the doctor opined that plaintiff was temporarily

totally disabled as a result of the motor vehicle accident in

July 2012 and was unable to return to her job. The treatment

notes contained detailed physical examination findings.

Thereafter, plaintiff was a passenger in a second motor vehicle

accident in November 2015. By then, plaintiff was no longer a




5Plaintiff correctly points out that the ALJ gave Dr.
Balderman’s consultative evaluation “greater weight,” although
the ALJ admitted that “Dr. Balderman did not otherwise identify
limitations in plaintiff’s ability to sit, stand, walk, or use
her upper extremities.” [Tr. 29]. Moreover, Dr. Balderman did
not review any medical records, [Tr. 384], and evaluated
plaintiff on one occasion in January 2014.
                               15
patient of Dr. Matteliano due to a change in insurance coverage.

Plaintiff also treated with a primary care provider but was seen

by a nurse practitioner from September 2012 through March 2016.

[Tr. 640-70 (Treatment records Kathleen Ventry, ANP)]. These

treatment records also contain detailed examination findings. In

March 2016, a second set of cervical and lumbar MRIs were taken.

There is no assessment from a treating physician or specialist

in the record to compare the diagnostic imaging after the first

and second motor vehicle accidents. After the second motor

vehicle accident, plaintiff started pain management treatment

with Dr. Siddiqui. [Tr.100]. These treatment records are not

part of the administrative record.

    Dr. Matteliano’s treatment notes include detailed notations

of physical examination of plaintiff’s musckuloskeletal system

(including gait, physical inspection, range of motion, cervical

rotation, lumbar flexion, side bending, trunk turning, strength,

straight leg raises, grip strength), observations, reports of

electronic diagnostic testing and psychiatric status. [Tr. 325-

62; 458-97; 489-505]. Similarly, Nurse Practitioner Ventry’s

treatment notes include physical examination notes including

musculoskeletal, neurologic findings and psychiatric status.

[Tr. 640-70]. After the second MVA, in January and February

2016, NP Ventry noted plaintiff was experiencing aggravated back

and neck pain and had developed increased nerve pain down her

                               16
right leg. [Tr. 642, 645]. However, the ALJ’s RFC determination

makes no mention of any additional functional limitations due to

the second MVA and there is no opinion or interpretation of the

2016 diagnostic imaging from a medical source. “When the record

contains medical findings merely diagnosing the claimant’s

impairments without relating that diagnosis to functional

capabilities, “the general rule is that the Commissioner may not

make the connection himself.’”

Kain v. Colvin, No. 14-CV-650S, 2017 WL 2059806, at *3 (W.D.N.Y.

May 15, 2017)(quoting Englert v. Colvin, 15-CV-564-FPG, 2016 WL

3745854, at *4 (W.D.N.Y. July 8, 2016)).

    “Because the ALJ failed to cite to any medical opinion to

support his RFC findings, the Court is unable to determine if

the ALJ improperly selected separate findings from different

sources, without relying on any specific medical opinion.” Hogan

v. Astrue, 491 F. Supp. 2d 347, 354 (W.D.N.Y. 2007).

    Where, as here, the medical findings and reports
    merely diagnose the claimant's impairments without
    relating the diagnoses to specific physical, mental,
    and other work-related capacities, the administrative
    law judge's “determination of residual functional
    capacity without a medical advisor's assessment of
    those capacities is not supported by substantial
    evidence.” Given Plaintiff's multiple physical and
    mental impairments, this is not a case where the
    medical evidence shows “relatively little physical
    impairment” such that the ALJ “can render a common
    sense judgment about functional capacity.”




                                 17
Palascak v. Colvin, No. 1:11-CV-0592 MAT, 2014 WL 1920510, at *9

(W.D.N.Y. May 14, 2014): see also Kain, 2017 WL 2059806, at *3

(“An ALJ is not qualified to assess a claimant’s RFC on the

basis of bare medical findings, and as a result an ALJ’s

determination of RFC without a medical advisor’s assessment is

not supported by substantial evidence.”)(quoting Englert, 2016

WL 3745854, at *4 )); House v. Astrue, No. 5:11-CV-915 GLS, 2013

WL 422058, at *4 (N.D.N.Y. Feb. 1, 2013)(“[A]lthough the RFC

determination is an issue reserved for the commissioner, an ALJ

is not qualified to assess a claimant's RFC on the basis of bare

medical findings and as a result, an ALJ's determination of RFC

without a medical advisor's assessment is not supported by

substantial evidence.”)(internal citation and quotation marks

omitted).

    Because the ALJ did not give controlling weight to Dr.

Matteliano’s opinion and dismissed the opinions from other

treating medical sources, there is no medical opinion regarding

Gipps’ functional capacity to complete the activities for light

work with limitations as set forth in the RFC. [Tr. 33]; Martin

v. Berryhill, No. 16-CV-6184-FPG, 2017 WL 1313837, at *3

(W.D.N.Y. Apr. 10, 2017)(“Because the ALJ rejected Dr.

Finkbeiner’s opinion, the record lacks any medical opinion as to

Martin’s physical ability to engage in work at any exertional

level on a regular and continuous basis in an ordinary work

                               18
setting. There is no medical opinion regarding her capacity to

sit, stand, walk, or lift, which are necessary activities for

sedentary work. See 20 C.F.R. §§404.1567(a), 416.967(a).”).

    While the Commissioner is free to decide that the opinions

of acceptable medical sources and other sources are entitled to

no weight or little weight, those decisions should be thoroughly

explained. Sears v. Astrue, Civil Action No. 2:11-CV-138, 2012

WL 1758843, at *3 (D. Vt. May 15, 2012). Indeed, when an ALJ

rejects all physician opinion evidence, an evidentiary deficit

exists. “[E]ven though the Commissioner is empowered to make the

RFC determination, ‘[w]here the medical findings in the record

merely diagnose [the] claimant’s exertional impairments and do

not relate those diagnoses to specific residual functional

capabilities,’ the general rule is that the Commissioner ‘may

not make the connection himself.’” Martin, 2017 WL 1313837, at

*3 (quoting Wilson v. Colvin, No. 13-CV-6286P, 2015 WL 1003933,

at *21 (W.D.N.Y. Mar. 6, 2015)).

     “In light of the ALJ's affirmative duty to develop the

administrative record, an ALJ cannot reject [or ignore] a

treating physician's [opinion] without first attempting to fill

any clear gaps in the administrative record.” Burgess v. Astrue,

537 F.3d 117, 129 (2d Cir. 2008)(quoting Rosa v. Callahan, 168

F.3d 72, 79 (2d Cir. 1999)); see Schaal v. Apfel, 134 F.3d 496,

505 (2d Cir. 1998)(“Even if the clinical findings were

                               19
inadequate, it was the ALJ's duty to seek additional information

from [the treating physician] sua sponte.”)).

     The proceedings before an ALJ are not supposed to be
     adversarial. Where there are deficiencies in the
     record, an ALJ is under an affirmative obligation to
     develop a claimant's medical history “even when the
     claimant is represented by counsel or ... by a
     paralegal.” Perez v. Chater, 77 F.3d 41, 47 (2d
     Cir.1996); see also Pratts v. Chater, 94 F.3d 34, 37
     (2d Cir. 1996) (“It is the rule in our circuit that
     ‘the ALJ, unlike a judge in a trial, must herself
     affirmatively develop the record’ in light of ‘the
     essentially non-adversarial nature of a benefits
     proceeding.’ This duty ... exists even when ... the
     claimant is represented by counsel.” (quoting
     Echevarria v. Secretary of Health & Human Servs., 685
     F.2d 751, 755 (2d Cir. 1982))).

Richardson v. Barnhart, 443 F. Supp. 2d 411, 423 (W.D.N.Y.

2006).

     Because there is no medical source opinion or

functional assessment supporting the ALJ’s finding that Ms.

Gipps can perform light work with limitations, the Court

concludes that the RFC determination is without substantial

support in the record and a remand for further

administrative proceedings is appropriate. See House, 2013

WL 422058, at *4 (citing Suide v. Astrue, 371 F. App’x 684,

689-90 (7th Cir. 2010) (holding that “the evidentiary

deficit left by the ALJ’s rejection” of a physician’s

reports, but not the weight afforded to the reports,

required remand.)).




                               20
    On remand, the ALJ should develop the record as

necessary to obtain opinions as to plaintiff’s functional

limitations from treating and/or examining sources, obtain

a consultative physical examination and/or a medical expert

review, obtain a functional capacity evaluation, and obtain

treatment records from the pain management treater, Dr.

Siddiqui [Tr. 100].

    The Commissioner on remand should thoroughly explain

her findings in accordance with the regulations. See

Martin, 2017 WL 1313837, at *4 (“There were many avenues

available to the ALJ to fill the gap in the

record....”)(citing Covey v. Colvin, 204 F. Supp. 3d 497,

507 (W.D.N.Y. 2016)). The Commissioner on remand, “should

employ whichever of these methods are appropriate to fully

develop the record as to [Gipps’] RFC.” Id.

    As noted earlier, the Court’s role in reviewing a

disability determination is not to make its own assessment

of the plaintiff’s functional capabilities; it is to review

the ALJ’s decision for reversible error. Because the Court

has found the ALJ erred in failing to develop the record,

it need not reach the merits of plaintiff’s remaining

arguments. Therefore, this matter is remanded to the

Commissioner for further administrative proceedings

consistent with this ruling. On remand, the Commissioner

                               21
will address the other claims of error not discussed

herein.

      The Court offers no opinion on whether the ALJ should

or will find plaintiff disabled on remand. Rather the Court

finds remand appropriate to permit the ALJ to develop the

record accordingly.

VI.   CONCLUSION

      For the reasons stated, plaintiff’s Motion for Judgment on

the Pleadings [Doc. #19] is GRANTED. Defendant’s Motion for

Judgment on the Pleadings [Doc. #27] is DENIED.

      In light of the Court’s findings above, it need not reach

the merits of plaintiff’s other arguments. Therefore, this

matter is remanded to the Commissioner for further

administrative proceedings consistent with this opinion. On

remand, the Commissioner shall address the other claims of error

not discussed herein.

      This is not a Recommended Ruling.   The parties consented to

proceed before a United States Magistrate Judge [doc. #15] on

September 25, 2018, with appeal to the Court of Appeals. Fed.

R. Civ. P. 73(b)-(c).

      SO, ORDERED at Bridgeport, Connecticut this 4th day of May

2019.

                               ____/s/___________________
                               HOLLY B. FITZSIMMONS
                               UNITED STATES MAGISTRATE JUDGE

                                22
23
